Citation Nr: 0812533	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  98-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Evaluation of herniated disc at the L4-L5 level, with 
spinal stenosis, currently evaluated as 40 percent disabling. 

2.  Evaluation of chronic headaches, currently evaluated as 0 
percent disabling. 

3.  Entitlement to an effective date prior to January 29, 
1999 for the grant of service connection for chronic 
headaches. 

4.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
October 1983.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In a July 1999 
determination, the Board granted a 40 percent evaluation for 
the herniated disc at L4-L5 level with spinal stenosis.  In 
June 2000, the Court of Appeals for Veterans Claims (Court) 
granted the joint motion, vacating and remanding the claim of 
entitlement to an increased evaluation in excess of 40 
percent for a herniated disc on an extraschedular basis.  

In April 2001, the veteran appeared and offered testimony at 
a hearing before the undersigned Veterans Law Judge, in 
Washington, D.C.  A transcript of the hearing is of record.  

In October 2002, the Board denied service connection for 
headaches, claimed as secondary to a low back disorder.  The 
Board also denied the claim for an increased rating for a 
herniated disc at L4-L5, with spinal stenosis, and a claim 
for a total rating for compensation on the basis of 
individual unemployability (TDIU).  In a February 2003 Order, 
the Court vacated the Board's October 2002 RO decision and 
remanded the matter to the Board for readjudication.  

In May 2004, the Board remanded the case to the RO for 
additional development.  In January 2006, the Board granted 
service connection for headaches, and remanded the case to 
the RO for further evidentiary development with respect to 
the issues of a higher evaluation for a herniated disc and 
entitlement to a TDIU.  In a Decision Review Officer's 
decision, dated in January 2006, the RO implemented the 
Board's grant of service connection for chronic headaches, 
and assigned a 0 percent rating, effective January 29, 1999.  
The veteran perfected an appeal to the rating assigned as 
well as the effective date.  

In April 2007, the Board remanded the case to the RO for 
further evidentiary development.  In a July 2007 Order, the 
Court remanded the matter to the Board for readjudication.  
In November 2007, the Board remanded the case to the RO for 
procedural development.  

It is significant to note that, in November 2007, the Board 
remanded the case to the RO to address the question of 
whether the veteran submitted a timely substantive appeal as 
to the issues of entitlement to an initial compensable 
evaluation for headaches and entitlement to an earlier 
effective date for the grant of service connection for 
headaches.  In a supplemental statement of the case (SSOC), 
issued in December 2007, the RO noted that a substantive 
appeal was received from the veteran in July 2006 in response 
to a statement of the case (SOC) dated June 30, 2006.  The 
Board now finds that a timely substantive appeal had been 
filed by the veteran as to the issues of entitlement to a 
compensable evaluation for chronic headaches and entitlement 
to an earlier effective date for the grant of service 
connection for headaches.  The Board thus has jurisdictional 
authority to review those issues on appeal.  

The issues of entitlement to a compensation evaluation for 
chronic headaches and entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  Degenerative disc disease is manifested by is manifested 
by recurring attacks of moderate and severe back pain and 
numbness, with only intermittent relief productive of severe 
limitation of motion.  Degenerative disc disease of the 
lumbar spine is productive of no more than severe functional 
impairment.  

2.  Degenerative disc disease is not productive of pronounced 
intervertebral disc syndrome, nor does it show ankylosis, or 
incapacitating episodes having a total duration of at least 
six weeks during any 12 month period.  Bedrest has not been 
prescribed.  

3.  On February 24, 1997, the RO received the veteran's claim 
of entitlement to service connection for headaches.  

4.  In a September 1997 rating decision, service connection 
was denied for stress headaches.  The veteran filed a timely 
notice of disagreement; the RO issued a statement of the case 
on April 23, 1998; and the veteran perfected an appeal with 
the submission of a VA Form 9 on May 27, 1998.  

5.  The veteran did not subsequently withdraw his claim of 
entitlement to service connection for headaches.  

6.  In a January 2006 DRO decision, service connection was 
granted for chronic headaches effective January 29, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (before and after September 
23, 2002) and 5237, 5243 (after September 26, 2003).  

2.  The criteria for an assignment of an effective date of 
February 24, 1997 for the grant of service connection for 
chronic headaches have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

While the notices provided to the veteran in August 2004 and 
February 2005 were not given prior to the to the initial RO 
decisions, the notices as provided by the RO prior to the 
transfer and recertification of the case to the Board 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Those letters informed the veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
April 1998 SOC, the August 1998 SSOC, the October 1998 SSOC, 
the March 2000 SOC, the June 2005 SSOC, the June 2006 SOC, 
the June 2007 SSOC, and the December 2007 SSOC provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Despite initial inadequate notice provided to the 
veteran on the disability rating or effective date elements 
of his claims, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating for the lumbar spine disorder is being 
denied, such matter is moot.  

In light of the hearing testimony provided by the veteran 
before the Board in April 2001, the May 2004 Board remand, 
and the June 2007 SSOC, the Board finds that the veteran was 
informed of the criteria for establishing a higher evaluation 
for degenerative disc disease of the lumbar spine.  
Specifically, the veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  Therefore, the veteran 
has been provided with all necessary notice regarding his 
claim for an increased evaluation.  Moreover, at the hearing, 
the veteran was informed of the evidence needed to show the 
severity of the impairment in his lower back and his 
contentions regarding his lower extremities; as such, he has 
actual knowledge of the information needed to support his 
claim.  And, while the veteran has contended that he is 
paralyzed as a result of radiating pain from his lumbar 
spine, such impairment of the lower extremities has never 
been confirmed or documented throughout the entire appeal 
period.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an increased rating for degenerative 
disc disease of the lumbar spine and an earlier effective 
date for the grant of service connection for headaches, given 
that the veteran has offered testimony at a hearing before 
the Board, given the prior Board Remands, given that he has 
been provided all the criteria necessary for establishing 
higher evaluations and an earlier effective date, and 
considering that the veteran is represented by a highly 
qualified attorney, we find that any notice deficiencies are 
moot.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004), 
hold that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."  


II.  Factual background.

Service medical records indicate that the veteran sustained a 
minor injury to the back while playing basketball in service.  
This condition was treated on an outpatient basis.  

By letter dated in February 1997, the veteran reported 
injuring his lower back while playing basketball in February 
1979; he went to the doctor and they couldn't find anything 
wrong, but he continued to have problems with his back.  The 
veteran indicated that he had a pinch in his lower back that 
would bring on episodes of pain with activity; he noted that, 
with severe episodes, he had severe headaches not curable by 
any medication.  The veteran stated that his headaches have 
gotten gradually worse over the years.  

Submitted in support of the veteran's claims were VA 
outpatient treatment notes.  During a clinical visit in 
September 1995, the veteran complained of intermittent lower 
back pain since service; he stated that he was evaluated then 
and told that it was a muscle problem.  The veteran reported 
that forward bending caused pain in his back.  The impression 
was history of low back pain.  When seen in January 1997, it 
was noted that the veteran now had confirmed central 
herniated nucleus pulposus at L4-5 and L5-S1.  The veteran 
complained of increased low back pain with symptoms of 
headaches, blurred vision, dizziness, impaired balance and 
weakness (fatigue).  The pertinent diagnostic impression of 
herniated nucleus pulposus L4-5 and L5-S1.  At a May 1997 VA 
neurological examination, the veteran complained of low back 
pain without leg pain.  On evaluation, deep tendon reflexes 
were 2+, his gait was normal, and there were no paraspinal 
muscle spasms.  The assessment indicated no radicular 
findings.  

The veteran was afforded a VA examination in June 1997, at 
which time he reported getting a pinch in his back that will 
send him to his knees.  The veteran also stated that he now 
has increased episodes up to three times a month.  The 
veteran also reported having severe headaches about five 
times a year.  He stated that he becomes weak and even 
bedridden.  The veteran also states that he can't bend over 
and pick anything up even if he bends his knees.  Examination 
of the spine did not reveal any postural abnormalities and no 
fixed deformity; musculature of the back was within normal 
limits.  Forward flexion was 100 degrees, backward extension 
was 20 degrees, lateral flexion was 25 degrees bilaterally, 
and rotation was 50 degrees bilaterally.  The veteran 
indicated that although he is not really limited by pain, it 
just hurts all the time.  No neurological involvement was 
identified.  A CT scan of the lumbar spine showed a centrally 
herniated disc at L4-L5 and L5-S1; there was moderate spinal 
stenosis at the L4-L5 level.  The pertinent diagnosis was 
status post herniated disc, L5, with moderate spinal 
stenosis, and centrally herniated disc, L5-S1.  

A neurological evaluation was also conducted.  At that time, 
the veteran stated that he got a headache every time his back 
hurts.  The veteran indicated that the pain worked up the 
back of his neck and can happen 2 to 3 times per day.  He 
stated that he had no photophobia, nausea or vomiting; he 
stated that he took Motrin which takes care of the headache.  
The pertinent diagnoses were herniated disc L4-5 and L5-S1; 
moderate spinal stenosis L4-5; and stress headaches, by 
history.  

By a rating action in September 1997, the RO denied service 
connection for herniated disc and stress headaches.  In a 
statement in support of claim (VA Form 21-4138), received at 
the RO in February 1998, the veteran expressed his 
disagreement with the denial of service connection for 
herniated disc and stress headaches.  A statement of the 
case, addressing that issue (listed as issue #3), was issued 
in April 1998.  In an appeal to Board of Veterans' Appeals 
(VA Form 9), received in May 1998, the veteran specifically 
stated that he was appealing issue #3.  

At a personal hearing in May 1998, the veteran maintained 
that he did not get headaches as a result of stress; rather, 
he argued that the headaches were brought on by severe back 
pain.  He stated that, while the headaches eventually went 
away, he got headaches every time he had another severe 
episode of back pain.  The veteran also described the 
severity of his low back disorder.  

On the occasion of a VA examination in July 1998, the veteran 
indicated that his back hurts constantly, but several times 
per month he experienced mild and severe attacks.  He 
described a mild attack as one that feels like a crick in his 
back and lasts for 3 to 4 days and that Motrin provides some 
relief.  A severe attack requires him to go to bed and lasts 
5 to 6 days, and nothing provides relief.  He stated that he 
can perform normal activities in between these attacks.  On 
evaluation, no tenderness or muscle spasms were noted.  He 
could heel and toe walk.  Range of motion exercises revealed 
forward flexion to 90 degrees, extension to 33 degrees, 
lateral bending to the right to 20 degrees and to the left to 
30 degrees, and bilateral rotation to 45 degrees.  
Contemporaneous x-rays of the lumbar spine revealed mild 
narrowing of the L4 disc space.  The diagnosis was central 
disc herniation at L4-5 with mild spinal stenosis.  The 
examiner noted that when the veteran is asymptomatic, he can 
do anything he wants, but that he does have rather frequent 
episodes of flare-ups in his low back.  

A VA progress note, dated in August 1998, indicates that the 
veteran was seen reporting that he ran out of Motrin and was 
told that he needed to see a physician for refill.  He 
reported increased episodes of pain over the past 1 to 2 
months.  Physical examination and neurological findings were 
within normal limits.  The prescription was refilled.  

A Hearing Officer's decision, dated in August 1998, granted 
service connection for herniated disk, L4-L5 with spinal 
stenosis; a 20 percent evaluation was assigned, effective 
February 14, 1997.  

Received in January 1999 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran indicated that he was 
seeking service connection for "migraine headaches" 
secondary to his service-connected back disorder.  

At his January 1999 hearing, the veteran testified that he 
handles his pain about 10 to 15 percent of the time with 
medication, back support and breaks; however, about 30 to 40 
percent of the time, he has moderate to severe episodes which 
render him ineffective because he cannot sit up or do 
anything.  He stated that he has never experienced pain 
radiating into his legs, but that it seems to radiation into 
his upper body.  The veteran indicated that, during the 
medium episodes, he gets blurred vision, dizziness and 
migraine headaches.  The veteran also stated that his head 
simply throbs during severe episodes.  The veteran reported 
that he has not worked since 1993, because he cannot find a 
job that will allow for inability to work during his frequent 
episodes of back pain.  

Another VA examination was conducted in March 1999, at which 
time the veteran described his lumbar pain as extremely sharp 
in nature; the pain was very intermittent and came in mild, 
moderate and severe presentation.  He noted that the pain was 
severe about six times per year and incapacitated him for 
about five days.  The veteran reported mild symptoms about 
three times every two months, which enabled him to maintain 
some work and engage in physical activity.  He noted that the 
moderate pain is also about the same frequency or more severe 
with associated symptoms, such as headache and blurry vision.  
He indicated that the pain is increased with bending or 
rotation and the pain is decreased with rest and taking 
Motrin.  It was also noted that associated symptoms were 
headache and blurry vision.  The veteran reported no bowel or 
bladder changes.  On examination, it was noted that the 
veteran had a normal gait.  Observation of the posterior 
spine revealed no tenderness with palpation.  There was no 
scoliosis, spinal spasms or limp.  The veteran had full 
forward flexion.  He was able to flex to 100 degrees.  
Extension was to 20 degrees.  Rotation was to 40 degrees 
bilaterally.  The veteran had no pain with these movements.  
The neurological examination revealed L2-S1 motor reflexes 
and sensory examination to be normal.  Reflexes were 
symmetrical bilaterally.  Babinski toes were down going 
bilaterally.  There was no clonus present.  There were no 
neurotension signs.  The veteran had negative straight leg 
raise test.  The examiner indicated that he was unable to 
elicit pain at the extremes of motion with this.  The veteran 
had no neurological abnormalities and no postural 
deformities.  

X-ray study of the lumbar spine revealed AP and lateral spot 
films of the lumbar spine, joint spaces were all well 
observed and there were some mild arthritis in the L5-S1 
facet.  There were no scoliosis apparent and no bony lesions.  
The sacrum appears normal.  The examiner stated that the pain 
in the back was associated with bending and rotational 
movements and can occur and provide incapacitating pain to 
the veteran, limiting his physical activity.  The pertinent 
diagnosis was lumbar degenerative joint disease of the L5-S1 
facet.  

At a personal hearing in June 1999, the veteran indicated 
that he has been suffering from headaches ever since he began 
experiencing back problems.  

In a July 1999 VA neurological evaluation, the examiner noted 
the veteran had severe headaches approximately two times per 
months.  The headaches, when they occurred, lasted 
approximately 2 to 3 days.  It was noted that the veteran had 
not been treated at the VA Medical Center (VAMC) for this 
headache condition.  Neurological evaluation was completely 
within normal limits.  The examiner reported that his 
description of the headaches were more consistent with 
musculoskeletal-type headaches.  An MRI study had indicated 
"a very small central herniated disc at the C4-5 level" which 
was causing "mild spinal stenosis."  It was indicated this 
could be related to his current low back pain.  It was noted 
that the veteran was currently being treated for these 
chronic, recurring headaches and it was recommended that he 
be followed in the neurological clinic for evaluation and 
treatment of this condition.  Regarding the question of 
whether or not the migraine headaches are related to his 
lumbar disc, the examiner stated that the "answer is we do 
not feel that he has migraine headaches related to his lumbar 
disc disease."  

In August 1999, the veteran wrote to the Board and noted that 
in July 1999 he met with a neurologist in Memphis.  The 
veteran stated that he had been informed that his headaches 
were probably musculoskeletal headaches rather than 
migraines. He was informed that musculoskeletal headaches 
could be worse than migraines because the pain from a 
musculoskeletal headache can last from 3 to 5 days.  The 
veteran contended that this is what he experiences 
approximately twice monthly.  He also stated that he had been 
informed that there were tests for both types of headaches 
but that this testing could be "fatal."  He indicated that he 
went to see this physician in August 1999 regarding the 
report the physician had written in July 1999.  The veteran 
noted that this report had made his problem sound "small 
compare to migraines."  The veteran stated that the physician 
had to write this report that way because of the format.  

At another hearing in April 2001, the veteran described mild, 
medium, and severe episodes (as indicated above).  The 
veteran noted the use of pain pills to treat this disorder.  
During severe episodes, he contended that he was bedridden 
from anywhere from 3 to 6 days.  The veteran noted weakness, 
blurred vision, nausea and dizziness during the severe 
episodes.  With regard to the veteran's work history, he 
reported that he has not been permanently employed for 
approximately eight years.  The veteran noted sporadic 
employment as a substitute teacher and with a temp agency.  
The veteran indicated that he wished to work but could not.  

The veteran was seen at a clinic on April 30, 2001 with a 4 
day history of recurrence of central low back pain extending 
into his neck with a full type, generalized headache with 
photophobia and tiredness.  The veteran reported that the 
pain in his back to his neck felt like somebody was ringing 
his back like a wet rag; he stated that those symptoms were 
not unusual for him.  The veteran stated that the symptoms 
occurred a couple of times a year and lasted 4 to 5 days.  
Evaluation of the spine revealed no appreciable spasm.  The 
assessment was lumbar disc condition with associated 
headaches by history.  

The veteran was seen at a VA neurosurgery clinic on July 8, 
2003, at which time it was noted that he had a longstanding 
history of low back pain that is manifested as back pain with 
radiation into L4 and L5 on the left.  On examination, motor 
strength was 5/5 in both lower extremities; reflexes were 1+ 
and symmetric.  Sensation was intact.  An MRI revealed slight 
worsening of the disk bulges at L3-4, L4-5, and L5-S1.  The 
assessment was degenerative disk disease.  In October 2003, 
the veteran was seen for a follow up evaluation of his low 
back pain.  He stated that his condition had gotten worse; he 
reported experiencing sudden numbness with walking.  The 
veteran indicated that Ibuprofen works when the pain is mild; 
however, he had difficulty getting out of bed when the pain 
is bad.  The assessment was back pain.  An MRI of the lumbar 
spine, dated in December 2003, noted a small herniated disc 
unchanged from April 2003.  

The veteran was seen for a physical therapy consultation in 
December 2004.  At that time, the veteran stated that his 
back pain was intermittent, exacerbated by quick movements 
which feels like a pinch in his back; it was noted that the 
veteran is laid up for 3 to 5 days during such episodes.  The 
veteran reported that he sometimes wakes up and 90 percent of 
his back feels like it is on fire.  The assessment was 
chronic low back pain from degenerative joint disease of the 
lumbar spine.  

Of record is a treatment report from Lawrence S. Nichols, 
D.C., dated in March 2005, indicating that the veteran was 
seen at the clinic complaining of severe low back pain with 
radiation of pain into the lower extremities; he also 
complained of neck pain.  Examination of the lumbar spine 
revealed a restricted range of motion with pain upon flexion, 
extension, right rotation, left rotation, left lateral 
flexion, and right lateral flexion at the level of L1-L5.  
Static palpation revealed rigidity and myospasms at the 
quadrates lumborum and the sacroiliac joints bilaterally.  
Motion palpation demonstrated abnormal segmentation at L3, 
L4, and L5.  Deep tendon reflexes of the patellar were 
diminished bilaterally.  Bilateral straight leg raising, 
Galdthwaites, and Kemps tests were positive.  X-ray study of 
the lumbar spine revealed degenerative changes at L4-L5 and 
L5-S1, and there appeared to be a spondylolisthesis present 
at L5-S1.  The pertinent diagnosis was subluxation complex 
L5-S1, secondary to spondylolisthesis L5-S1 complicated by 
degenerative changes at L4-L4 and L5-S1.  

The veteran was afforded a VA spine examination in May 2005.  
The veteran indicated that he had three levels of pain in his 
back.  He noted that, when the pain was mild, he had a pinch 
in his back with decreased range of motion.  When the pain 
was medium, he also experienced a pinch in his back with 
diffuse pain and headaches; he also became fatigued and 
unable to sit up.  And, when the pain became severe, he would 
be bedridden for 4 to 6 days at a time.  The veteran 
indicated that his back pain radiated into his legs.  He also 
reported episodes of numbness that occurred from the waist 
down that had caused multiple falls.  The veteran related 
that he had muscular headaches that produced severe episodes 
1 to 2 times a week and lasted 5 to 6 hours; and, when the 
headaches occur, he was useless.  The veteran described his 
pain as 6 out of 10 in intensity; he also reported weakness, 
fatigability, limitation of repetitive and lack of endurance.  
The veteran stated that the pain was constant; he also 
reported flare-ups.  The veteran indicated that, in the past 
12 months, he has been bedridden anywhere from 3 to 6 days; 
he stated that physical therapy did not provide any relief.  

On examination, it was observed that the veteran ambulated 
with a limp and he had a cane.  He had paraspinal tenderness.  
The lumbar spine had a forward flexion from 0 degrees to 90 
degrees, extension was from 0 degrees to 30 degrees, rotation 
was from 0 to 30 degrees bilaterally, and lateral flexion was 
0 degrees to 30 degrees, bilaterally.  The veteran did have 
muscle spasms; he had pain with movement and fatigued with 
movement.  Motor examination appeared to be 5/5 in his 
bilateral lower extremities; he had normal sensation.  Deep 
tendon reflexes were 2+ throughout.  Lasegue's sign was 
negative.  The pertinent diagnoses were chronic low back 
pain, and lumbar radiculopathy.  The examiner indicated that 
the veteran had a mild decrease in range of motion; he 
ambulated well with a cane and he had a limp, but he had 
normal motor function.  

A VA neurological examination was also conducted in May 2005.  
At that time, the examiner reported that a brain MRI 
conducted in February 2005 noted normal findings.  Based on 
this history and examination, the VA examiner commented that 
the veteran's neurological examination was benign.  It was 
noted that cervical spine problems could sometimes lead to 
headaches, but there was no similar association with low back 
pain.  However, the examiner also commented that chronic pain 
of any sort, including low back pain, could produce stress 
and lead to a tension headache, that is, an indirect effect.  

During a clinical visit in June 2005, it was noted that 
cranial nerves II through XII were intact.  Motor strength 
was 5/5 in both lower extremities.  Deep tendon reflexes were 
1+.  Sensory intact to pinprick in the lower extremities, 
bilaterally.  Vibration was intact in the lower extremities.  
The examiner noted that the veteran had a past diagnosis of 
multi-level degenerative disc disease; he seemed to be 
getting some relief from chiropractor visits.  

In a medical statement, dated in July 2005, the veteran's 
treating VA neurologist indicated that the veteran had 
chronic low back pain due to degenerative joint disease and 
spondylosis; he noted that the veteran has difficulty getting 
out of bed when he gets the pain attacks.  The physician 
indicated that he suggested that the veteran take be rest for 
3 to 4 days when he gets severe pain.  In another letter, 
dated in September 2005, the veteran's treating physician 
indicated that the veteran had been under his care for 
degenerative disc disease since 1995; he noted that the 
condition is chronic and will only get worse.  The physician 
noted that the veteran suffers from a myriad of symptoms, to 
include chronic fatigue, inability to sit up straight for 
long periods, frequent severe headaches, and intermittent 
episodes of immobility.  The physician opined that, because 
of his back condition, the veteran has not been able to 
handle a regular job.  

In yet another medical statement, dated in October 2005, the 
veteran's treating physician noted the veteran's headaches 
were not entirely typical for migraines, but they were being 
treated as such.  He further commented that he had no doubt 
that the veteran's pain during headaches was caused by the 
lower back condition.  

On the occasion of a VA examination in February 2006, the 
veteran stated that the back pain radiates up his spine into 
his head, which is non-organic.  He also stated that he gets 
pain and tingling that radiates down the posterior aspect of 
his thigh to just above his knees; he noted that most of the 
pain occurred in the back of his thighs.  The veteran 
described his pain as 6 out of 10 in intensity; he also 
described the pain as intermittent.  It was noted that the 
back pain is exacerbated by quick movements and long periods 
of sitting.  He reported flare-ups 3 to 4 times a week, which 
lasts 15 to 20 minutes.  He had no bowel or bladder 
incontinence.  He walked with a cane when he had pain.  He 
was currently unemployed; and he reported difficulty with 
activities of daily living secondary to having to be in bed 
for long periods of time during the day.  The veteran also 
reported some dizziness, which he relates to the headaches.  

On examination, the veteran had forward flexion from 0 to 90 
degrees, and extension was from 0 to 25 degrees both active 
and passive.  He had lateral flexion from 0 to 20 degrees 
both active and passive; he also had right and left lateral 
rotation from 0 degrees to 30 degrees active and passive.  He 
reported pain with extremes of motion.  There was no 
additional limitation of motion with repetitive motion.  The 
veteran reported having numerous incapacitating episodes over 
the last 12 months that led to bed rest for several days.  
The veteran had no tenderness to palpation.  He had no step 
off and no deformities.  He had no evidence of muscle spasm 
when he walked some place.  He had 5/5 strength in his quads, 
TIB anter, EHL and gastrocs bilaterally.  He was fully 
sensate to light touch bilaterally.  He had decreased deep 
tendon reflexes of his Achilles and quad tendon although they 
were equal.  He had no clonus.  He had downgoing toes with 
Babinski.  He had negative straight leg raise bilaterally.  
He had negative flip sign bilaterally.  He had negative 
Lasegue sign.  He did have a couple of positive waddell 
signs, one being axial compression.  He did have pain with 
rotation, which is another.  The assessment was lumbar 
strain.  The examiner noted that there was some pain with 
range of motion testing at this time.  The examiner explained 
that, it is conceivable that pain could further limit 
function as described particularly after being on his feet 
all day; it is not feasible, however, to attempt to express 
any of this in terms of additional limitation of motion, as 
those matters cannot be determined with any degree of medical 
certainty.  

Of record is the report of an EMG, dated in April 2006, which 
revealed a normal nerve conduction velocity and EMG of the 
upper extremity and lower extremities was normal.  The 
examiner noted that x-rays of the lumbar spine were normal.  
The examiner further noted that, during the history and 
physical, there were no persistent symptoms compatible with 
sciatic neuropathy.  There were no abnormalities with deep 
tendon reflex testing.  There were really no abnormalities 
with neurologic testing whatsoever.  The examiner stated 
that, by his examination and the x-rays and EMG, there was no 
subjective or objective evidence consistent with 
intervertebral disk syndrome.  

The veteran was afforded another VA examination in June 2007.  
He reported a fair amount of low back pain that radiates up 
the spine into his head; he stated that he has severe 
headaches that are incapacitating 1 to 2 times a month, each 
episode lasting anywhere from 5 to 7 days.  He described 
those as migraine type headaches in which he has visual 
disturbances, eye sensitivity to light and dizziness.  He 
essentially has to be bed ridden during those spells.  The 
veteran reported getting the headaches in association with 
back pain, but he does get back pain without associated 
headaches.  The examiner noted that the veteran has not had, 
per his own account, a physician prescribed bed rest to him 
in the past 12 months.  The veteran did report that, when he 
gets attacks of severe back pain, he takes Percocet and 
rests.  He described the intensity of this pain as 7 out of 
10 and stated that it is fairly constant.  It was noted that 
the painful episodes have left the veteran unable to hold a 
regular job due to the severity and frequency of his 
episodes.  It was noted that his most recent MRI, dated in 
December 2006, revealed early degenerative disc disease 
manifested by dehydration of the disks at L3-4 and 5 with 
bulging of the annulus fibrous at L3-4, and 5 and a right 
paracentral subannular disk protrusion at L3 without foramen 
stenosis or nerve root impingement.  There were no objective 
findings of foramen stenosis or nerve root impingement.  He 
did not currently wear brace for his back, but did ambulate 
with a cane in the left hand.  He denied any bowel or bladder 
symptoms such as incontinence.  He also complained of 
radiating pain down the front of the left leg thigh region 
that does not extend below the level of the knee.  

On examination, it was noted that the veteran walked with a 
well balanced gait.  He did ambulate with a cane in the left 
hand.  There was no significant antalgia seen.  Clinically, 
there was no abnormal curvature to the spine in either the 
coronal or sagittal plane.  There was no paraspinal spasm or 
tenderness to touch at the thoracic lumbar spine.  Spinous 
processes were non-tender.  Range of motion of the lumbar 
spine revealed a forward flexion to 90 degrees, extension to 
30 degrees, right and left lateral rotation to 35 degrees, 
and 35 degrees of right and left flexion.  The examiner noted 
that the veteran did have some discomfort with repetitive 
motion but no loss of motion with repetitive use of the 
lumbar spine.  He demonstrated 5/5 muscle strength in all 
muscle groups of the lower extremities including hip flexors, 
abductors, quads, hamstrings, anterior tibialis, 
gastrocsoleus and EHL muscles.  He had normal sensation to 
all dermatomals bilaterally to L3 to S1.  He had 2+ dorsalis 
pedis pulse on both lower extremities.  He had a negative 
straight leg raise bilaterally with no evidence of clonus or 
spasticity.  He had downgoing Babinski bilaterally.  His 
reflexes at the Achilles and patella tendon were symmetric.  
X-ray study of the lumbar spine showed a normal alignment in 
the coronal sagittal planes.  There was normal vertebral body 
height.  There was no evidence of subluxation during flexion 
and extension maneuvers.  Disk spaces appeared well 
maintained.  There was no evidence of significant 
degenerative changes seen.  The assessment was degenerative 
disk disease lumbar spine, and lumbar radiculitis left lower 
extremity.  

The examiner stated that he did not see any symptoms 
compatible with sciatic neuropathy or characteristic pain, 
muscle spasm or neurologic findings to suggest sciatica.  The 
veteran did report a history of burning pain down the front 
of the thigh on the left to about the level of the knee, but 
there was no objective evidence of radiculopathy but the 
findings were more consistent with radiculitis.  There were 
no specific neurologic findings appropriate to the site of 
the diseased disk other than pain.  There was no reflex or 
motor changes at those levels elicited.  The veteran did have 
intermittent relief with recurring attacks.  The veteran 
reported a total of 12 weeks described as incapacitating 
episodes stemming from back pain and headaches in the past 12 
months; during those periods, bed rest was recommended by his 
private doctor back in 2005, but he had not seen the doctor 
in several years.  There was pain with range of motion 
testing.  The examiner stated that it was conceivable that 
pain could further limit function as described; however, it 
is not feasible to attempt to express any of this in terms of 
additional limitation of motion as those matters cannot be 
determined with any degree of medical certainty.  


III.  Legal Analysis-Evaluation of degenerative disc disease, 
lumbar spine.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  After careful review of the 
evidentiary record, the Board concludes that the veteran's 
low back disorder has not changed and a uniform evaluation is 
warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  


The veteran's low back disorder has been rated as 40 percent 
disabling under the provisions of Diagnostic Code 5293.  

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2007).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  

Prior to September 2003, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292 (effective before 
September 26, 2003).  For lumbosacral strain ratings were 
provided when there was evidence of characteristic pain on 
motion (10 percent), muscle spasm on extreme forward bending 
with loss of lateral spine motion, unilateral, in a standing 
position (20 percent), or listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Code 5295 (effective before September 26, 
2003).  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder is shown to be 
mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
meant orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that were present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1).  It was further noted that when evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
were to be evaluated using criteria for the most appropriate 
orthopedic diagnostic code or codes and neurologic 
disabilities were to be evaluated separately using criteria 
for the most appropriate neurologic diagnostic code or codes. 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  If 
intervertebral disc syndrome was present in more than one 
spinal segment, provided that the effects in each spinal 
segment were clearly distinct, each segment of the spine was 
to be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2007).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  


Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows: For unfavorable ankylosis of the entire 
spine (100 percent); For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent); For unfavorable ankylosis 
of the entire cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 percent); For 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine (30 
percent); For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis (20 percent); and For forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees, or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the height 
(10 percent).  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (effective from September 
23, 2003).  

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows:  

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months (60 percent);

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent);

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
(20 percent); and

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months (10 percent).  

38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (effective from 
September 26, 2003).  

In the present case, the Board finds that the evidence of 
record does not warrant a rating in excess of 40 percent 
under either the former or revised spinal disorders rating 
criteria.  Based on the above, with consideration of DeLuca 
and the veteran's symptomatology in total, the Board finds 
that the veteran's back disorder is manifested by no more 
than severe limitation in range of motion and severe 
lumbosacral strain warranting a 40 percent rating, under the 
former Diagnostic Codes 5292 and 5295.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (2002).  A 40 percent was the 
maximum rating under both of these former diagnostic codes.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In order to warrant a higher evaluation for the low back 
disability, the evidence must demonstrate pronounced 
intervertebral disc syndrome or unfavorable ankylosis.  The 
evidence does not show that the veteran suffers from 
pronounced intervertebral disc syndrome indicated by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
The Board acknowledges that the veteran's treating physician, 
Dr. U.K.S., in July 2005, suggested that the veteran take bed 
rest for 3 to 4 days when he gets severe back pain; however, 
a review of the voluminous record fails to show that the 
veteran has been prescribed bed rest as part of a treatment 
plan.  In fact, during the June 2007 VA examination, the 
veteran stated that, in the last 12 months, he had not had a 
physician prescribed bed rest to him.  

While the veteran reported flare-ups of back pain during 
examination in February 2006, there is no credible evidence 
of record that the veteran has suffered any incapacitating 
episodes.  It is noteworthy that, in April 2006, a VA 
examiner noted that x-rays and EMG studies revealed no 
subjective or objective evidence consistent with 
intervertebral disc syndrome.  An x-ray study in May 2007 
showed disk spaces to be well maintained; and, there was no 
evidence of significant degenerative changes.  Moreover, 
there was no radiculopathy noted in the lower extremities.  
In fact, the June 2007 VA examination report indicates that 
there were no specific neurologic findings appropriate to the 
site of the diseased disk other than pain.  As such, the 
Board finds that the preponderance of the evidence is against 
a 60 percent evaluation for intervertebral disc syndrome 
under Diagnostic Code 5293 or the revised criteria.  

In addition, the veteran does not warrant a higher evaluation 
under the new general rating criteria.  Under the general 
rating, a 50 percent evaluation is warranted upon a showing 
of unfavorable ankylosis of the entire thoracolumbar spine.  
There is no evidence demonstrating unfavorable ankylosis.  At 
the VA examination of June 2007, the veteran was found to 
have forward flexion to 90 degrees, extension was 30 degrees, 
and lateral bending was 35 degrees.  Clearly, there is no 
unfavorable ankylosis.  The Board acknowledges that the 
veteran reports weakness and numbness in the lower 
extremities.  He has also reported flare-ups three times a 
week with increased pain rated a 9 out of 10.  Although the 
veteran is competent to report that he has weakness and 
numbness, the Board concludes that the examination reports 
prepared by a skilled professional is more probative of the 
degree of the veteran's impairment.  Because the 40 percent 
evaluation is the maximum for limitation of motion without 
ankylosis further DeLuca consideration is not warranted.  
Johnston.  Accordingly, a higher rating pursuant to the 
general rating formula effective September 2003 is also not 
warranted.  Thus, a rating under the former or revised 
Diagnostic Codes 5293/5243 for IDS is not warranted.  38 
C.F.R. § 4.71a (2002, 2007).  

Although a separate evaluation may be assigned for 
neurological deficits, the most probative evidence 
establishes that the veteran does not have neurological 
deficits.  In this regard, in March 2005, Dr. Nichols 
reported findings of diminished reflexes in the lower 
extremities; he also noted that bilateral straight leg 
raising, Goldthwaite's, and Kemps tests were positive.  
However, in April 2006, a VA examiner noted that there were 
no abnormalities with deep tendon reflex testing.  On the 
recent VA examination in June 2007, it was noted that there 
was no objective evidence of radiculopathy and no specific 
neurologic findings appropriate to the site of the diseased 
disk other than pain.  In light of these findings, the Board 
finds that a mere finding of diminished reflexes in 2005 does 
not warrant a separate evaluation for neurological impairment 
or a rating in excess of 40 percent.  

Given the evidence described above, the Board finds that 
there is no basis under the former Diagnostic Code 5293 or 
the revised Diagnostic Codes 5237 or 5242 for awarding an 
evaluation in excess of 40 percent.  The Board acknowledges 
that, over the past 10 years, the veteran has continuously 
maintained that his back manifests three levels of pain; and, 
on occasions when the pain is severe, he often becomes 
paralyzed.  However, throughout those 10 years, the veteran 
has never submitted any probative evidence in support of his 
claim.  In fact, the clinical findings of record have shown a 
normal range of motion in the lumbar spine; and, his 
neurological evaluations have been essentially normal.  
Consequently, his contentions regarding the severity of his 
back disorder and his report of little intermittent relief 
are unsupported and not credible.  

In reaching this determination, the Board has considered the 
provisions of Diagnostic Code 8520 and guidance established 
in 38 C.F.R. §§ 4.123, 4.124.  However, the voluminous record 
does not establish that the veteran manifest the symptoms 
which would warrant a separate evaluation for neurological 
dysfunction.  In essence, the veteran's neurological 
manifestation is pain.  Beyond that subjective complaint, the 
evidence shows a normal motor examination, normal reflexes, 
and no other organic neurological changes such as muscular 
atrophy or trophic changes.  Therefore, the Board finds that 
a higher rating under the combined criteria is not warranted.  

The Board has also considered the issue of whether the 
veteran's service-connected degenerative disc disease alone 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (1) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no reliable evidence has been 
presented showing factors not already contemplated by the 
rating criteria, such as frequent periods of hospitalization 
or incapacitating episodes, due solely to the veteran's 
service-connected degenerative disc disease of the lumbar 
spine, as to render impractical the application of the 
regular schedular standards.  There is no evidence of an 
unusual clinical picture, symptoms which are out of the 
ordinary, or any other factor which could be characterized as 
exceptional or unusual regarding the veteran's lumbar spine 
disability, and the veteran has pointed to no such symptoms.  

There is no evidence that the veteran's low back disability 
has resulted in him being hospitalized in recent years.  The 
only evidence of record regarding the affect of the back 
disorder on employment is the veteran's statements, which are 
not supported by the evidentiary record.  In September 2005, 
the veteran's treating physician indicated that he could not 
handle a regular job due to his back disorder; however, he 
did not submit any clinical findings in support of that 
statement.  In February 2006, the VA examiner stated that it 
was conceivable that pain could further limit function 
particularly after the veteran has been on his feet all day; 
however, he stated that it was not feasible to attempt to 
express any of this in terms of additional limitation of 
motion.   Based on this evidence, the Board finds that the 
veteran's low back disability, while impacting his ability to 
work, has not caused a marked interference with his ability 
to be employed.  Thus, the level of interference with the 
veteran's industrial abilities due to the low back disorder 
is fully contemplated in his current evaluations under the 
rating schedule.  The Board finds that the veteran's service-
connected low back disability does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b) (1) are not 
met.  

As the preponderance of the evidence is against the claim for 
a higher evaluation, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim for a higher evaluation must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Legal Analysis-EED-S/C headaches.

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application therefor. See 38 
U.S.C.A. § 5110(a).  The implementing VA regulation provides 
that the effective date of an award of compensation based on 
an original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(a).  The effective date for an award of 
service connection for a disability shall be the day 
following separation from active service or date entitlement 
arose if the claim was received within one year after 
separation from service; otherwise, the effective date shall 
be date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b) (2) (i).  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302(b) (2007).  

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.202.  

The RO assigned an effective date of January 29, 1999 for the 
grant of service connection for headaches on the basis that a 
claim to reopen entitlement to service connection for 
headaches was received on that day.  The veteran seeks an 
earlier effective date.  He argues that he filed a notice of 
disagreement in January 1998 with the denial of service 
connection for headaches in the September 1997 rating 
decision and that therefore the February 24, 1997 claim 
remained open.  

In a statement, dated in February 1997, the veteran raised 
the issue of service connection for headaches associated with 
back pain.  Date stamps on this document show that it was 
initially stamped as being received on February 24, 1997.  In 
a September 1997 rating decision, service connection was 
denied for herniated disc and stress headaches.  The veteran 
filed a timely notice of disagreement with the denial of 
service connection for headaches in January 1998.  The RO 
issued a statement of the case on April 23, 1998, wherein it 
listed issue # 3 as entitlement to service connection for 
herniated disc and stress headaches.  

The veteran submitted a VA Form 9 to the RO on May 27, 1998, 
in which he stated that he was appealing issues #1 and 3 
listed on the statement of the case.  [Although he made no 
specific argument, none was required.  While the regulation 
defining a substantive appeal indicates that the substantive 
appeal "should set specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed," the regulation does not require such arguments.  
38 C.F.R. § 20.202 (2007).]  In a statement attached to the 
Form 9, the veteran indicated that he was treated for 
complaints of headaches in service, and he has suffered from 
headaches for many years.  It is also noteworthy that, during 
a personal hearing at the RO in May 1998, the veteran offered 
testimony regarding his claim for service connection for 
headaches.  

As was described in the Introduction, service connection was 
ultimately granted for chronic headaches, effective January 
29, 1999.  The January 29, 1999 effective date was based upon 
the receipt of a statement in support of claim (VA Form 21-
4138), where the veteran requested service connection for 
migraine headaches, secondary to his service-connected back 
disorder.  

The RO has stated that the veteran was informed of the denial 
of his claim for headaches by letter dated on September 15, 
1997, but he did not file an appeal of that denial.  In this 
regard, the question is whether the veteran filed an appeal 
to the September 1997 rating action.  When it is not clear 
from an NOD which of multiple issues addressed in the rating 
decision the claimant desires to appeal, the RO should 
request clarification from the claimant.  38 C.F.R. § 19.26.  
If RO personnel have a question as to the adequacy of an NOD, 
the procedures of an administrative appeal must be followed 
38 C.F.R. § 19.27 (2007).  Administrative appeals are 
initiated by a VA official, and the claimant must be notified 
if such an appeal is filed.  38 U.S.C.A. § 7106 (West 2002); 
38 C.F.R. §§ 19.50, 19.52 (2007).  

The veteran's January 1998 letter can reasonably be 
understood as expressing disagreement with the September 1997 
decision denying service connection for headaches.  The RO's 
issuance of the April 1998 statement of the case is a 
demonstration that RO personnel acknowledge receipt of the 
veteran's NOD to the September 1997 rating decision.  Thus, 
the veteran initiated an appeal of the September 1997 denial 
of service connection for headaches.  And, he submitted an 
appeal to the Board of Veterans' Appeals (VA Form 9) in May 
1998, in response to the SOC issued in April 1998.  As such, 
the veteran's appeal of the September 1997 decision remained 
open, and had not become a final decision, when the RO 
granted service connection for chronic headaches in the 
January 2006 rating decision.  

The veteran never withdrew his claim of entitlement to 
service connection for headaches.  Because the veteran filed 
his claim on February 24, 1997 and continuously pursued the 
claim thereafter, the date of receipt of his claim, February 
24, 1997, is the effective date of the grant of service 
connection for headaches.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the veteran 
filed a valid NOD as to the denial of service connection for 
headaches in the September 1997 rating decision.  Because the 
veteran filed a NOD, the September 1997 RO rating decision 
which denied the claim did not become final.  The claim of 
entitlement to service connection for headaches was 
continually prosecuted by the veteran since February 24, 
1997.  Therefore, the effective date for the grant of service 
connection for headaches is February 24, 1997.  

In summary, for reasons and bases expressed above, the Board 
concludes that an effective date of February 24, 1997 may be 
assigned for service connection for headaches.  To that 
extent, the appeal is allowed.  


ORDER

A rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine is denied.  

An effective date of February 24, 1997 is assigned for the 
grant of service connection for headaches.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide. Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

The veteran indicates that he suffers from severe 
incapacitating headaches at least 1 to 2 times per month, 
which lasts anywhere from 5 to 7 days.  The veteran described 
visual disturbances, eye sensitivity to light and dizziness 
associated with the headaches.  He reported taking an 
assortment of medications to control the headaches, including 
Amitriptyline and Imipramine.  The Board notes that the 
criteria for evaluating the severity of migraines, 38 C.F.R. 
§ 4.124a Diagnostic Code 8100, requires consideration as to 
the frequency of prostrating attacks due to migraines.  Upon 
review of the evidentiary record, the Board finds that the 
May 2005 VA examination report does not specifically address 
the frequency or duration of the veteran's headaches or 
whether he experiences "prostrating" attacks.  Consequently, 
the Board finds that further medical evaluation as to this 
issue would also be helpful.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that in the case of a TDIU claim, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service-
connected disability has on his ability to work.  38 C.F.R. 
§ 5.107(a) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.10, 
4.16(a) (2007); see also Colayong v. West, 12 Vet. App. 524, 
540 (1999).  In this case, there is no examination report of 
record assessing the effect of the service-connected PTSD on 
the veteran's ability to maintain gainful employment.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his chronic 
headaches since May 2005.  The RO should 
obtain a copy of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.  Any and all VA treatment 
records not already on file must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  

2.  The veteran should be afforded an 
examination to determine the severity of 
his service-connected headaches.  The 
claims file must be made available to the 
examiner for review. All studies deemed 
appropriate should be performed and all 
findings should be set forth in detail.  
The frequency and duration of attacks and 
description of level of activity the 
veteran can maintain during attacks 
should be noted.  The examiner should 
specifically state whether the attacks 
are prostrating in nature.  The examiner 
should also indicate the precipitating 
factors, aggravating factors, alleviating 
factors, current treatment, response, and 
side effects.  

3.  The RO should obtain an appropriate 
medical opinion as to the effects of the 
veteran's service-connected disabilities 
on his ability to obtain and maintain 
gainful employment.  

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
a compensable evaluation for chronic 
headaches, and entitlement to a total 
compensation rating based on individual 
unemployability.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


